DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “a ball string” in line 4, “a string of balls” in line 4, and “the string” in line 5. This is unclear to the examiner because it is not known if “the string” is “the ball string” or if it is “the string of balls”. It is unclear if the desired interpretation is –a string of balls arranged on the ball string at intervals- or –a string of balls arranged on the string of balls at intervals-. The claim should be amended to clearly state what is required.
Claim 1 recites the limitation "the circumference" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the side walls" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
8 recites the limitation "the surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “arranged on the strings at intervals” in line 4. There is insufficient antecedent basis for this limitation in the claim as “strings” is plural, while the claim previously recites “string”. The examiner interprets this as “string” in the following rejection.
Claim 9 recites the limitation "the circumference" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitations “a ball string” in line 3, “a string of balls” in line 3, and “the strings” in line 4. This is unclear to the examiner because it is not known if “the strings” is “the ball string” or if it is “the string of balls”. It is unclear if the desired interpretation is –a string of balls arranged on the ball string at intervals- or –a string of balls arranged on the string of balls at intervals-. The claim should be amended to clearly state what is required.
The dependent claims are rejected for at least depending from a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Vittore (WO2017033127) in view of Kim (US PG Pub 20150121834).
Regarding claim 1, as best understood, Vittore teaches (figures 2, and 13) a chain (1) for a screen device, comprising a plurality of rigid chain links in a row (2) and a single flexible traction means (3) that connects the chain links, with the traction means received in openings (figure 13 shows the opening in the base of the link where the traction means fits) of the link. Vittore does not teach the flexible traction means comprising a ball string that comprises a string of balls arranged on the string at intervals; and the balls are received in openings of the chain links, and two oppositely located, unilaterally open slots provided in the circumference of each opening.  
Kim teaches (figures 2 and 4-5) a traction means (1000) comprising a ball string (1300) that comprises a string of balls (1312) arranged on the string at intervals; and the balls are received in openings (1120) of the chain links, and two oppositely located, unilaterally open slots (see modified figure 4 below) provided in the circumference of each opening.
It would have been obvious to one of ordinary skill in the art at the time to modify Vittore to incorporate the teachings of Kim by having the flexible traction means of Vittore comprising a ball string that comprises a string of balls arranged on the string at intervals; and the balls are received in openings of the chain links, with two openings per link, and two oppositely located, unilaterally open slots provided in the circumference of each opening. This alteration provides the predictable and expected result of an alternate means of connecting the links together, with the balls on the string preventing separations of the string from the links.

    PNG
    media_image1.png
    568
    953
    media_image1.png
    Greyscale

Regarding claim 2, Vittore as modified with Kim above, Kim teaches (figure 4), that each of the chain links has at least two of the openings (1120).  

    PNG
    media_image2.png
    511
    907
    media_image2.png
    Greyscale

Regarding claim 4, Vittore as modified with Kim above, Vittore teaches (figure 11) that each of the chain links (2) has two side walls (figure 11) and has a web that connects the two side walls so that 
Regarding claim 6, Vittore as modified with Kim above, Vittore teaches (figure 9) that projections are provided on an inside of the side walls of each of the chain links (see modified figure 9 above), and the projections engage (figure 5) between the side walls of an adjacent one of the chain links.  
Regarding claim 8, Vittore as modified with Kim above, Vittore teaches (figure 12) that the surface of the web is open on a top of the raised portion (figure 12). Kim teaches that openings for the chain links in the slots are formed in a raised portion (figure 2), thus the modified Vittore teaches the slots on a raised portion of the web.
Regarding claim 9, as best understood, Vittore teaches (figures 2, 11, and 13) a chain (1) for a screen device, comprising a plurality of rigid chain links and a flexible traction means (3) that connects the chain links, with the traction means received in openings (figure 13 shows the opening in the base of the link where the traction means fits) of the link, and that each of the chain links (2) has two side walls (figure 11) and has a web that connects the two side walls so that the two side walls and the web connecting the two side walls form an H shape in cross-section (figure 2 clearly shows this).-5- Vittore does not teach the flexible traction means comprising a ball string that comprises a string of balls arranged on the string at intervals; and the balls are received in openings of the chain links, the openings being arranged in the web, and two oppositely located, unilaterally open slots provided in the circumference of each opening.  
Kim teaches (figures 2 and 4-5) a traction means (1000) comprising a ball string (1300) that comprises a string of balls (1312) arranged on the strings at intervals; and the balls are received in openings (1120) of the chain links, and two oppositely located, unilaterally open slots (see modified figure 4 below) provided in the circumference of each opening.
.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Vittore (WO2017033127) in view of Kim (US PG Pub 20150121834), as applied to claim 4 above, and further in view of Takeuchi (US Patent 9083159).
Regarding claim 3, Vittore as modified with Kim above, Vittore teaches (figures 5 and 9) that each of the chain links (2) has a first side and an opposite second side (figure 9), each of the chain links has a protrusion (see modified figure 9 above) on the first side thereof and each of the chain links has a concave rounded portion on the opposite second side of the chain link, whereby the chain comprises the chain links (see modified figure 9 above). Modified Vittore does not teach the protrusion on one link engages in the concave rounded portion on the adjoining link forming the chain.   
Takeuchi teaches (figures 2 and 3b) a protrusion (2b) on one link engaging in a concave rounded portion (2d) on an adjoining link forming a chain (figure 2).
It would have been obvious to one of ordinary skill in the art at the time to further modify modified Vittore to incorporate the teachings of Takeuchi by having the protrusion on one link engaging the concave rounded portion on an adjoining link forming a chain. This alteration provides the predictable and expected result of adding strength to linkage as the pieces fit together well enough that if a rotational force is applied along the center axis, the linkages will not become dislocated as taught by Takeuchi (column 10, lines 20-25).

Takeuchi teaches (figure 3c) a chain made of links (2) with a nose (2h) connected to the web of one chain link (2), and the one nose (2h) comes to rest on a web (2i) of an adjacent one of the chain links when the chain is unbent (column 7, lines 42-48).  It would have been obvious to one of ordinary skill in the art at the time to further modify modified Vittore to incorporate the teachings of Takeuchi to have a nose connected to a web, resting on a web of an adjacent chain link when unbent. This alteration provides the predictable and expected result of allowing the links to form fit together, thus providing more a better connection,  with the nose and the web constituting joining portions to allow rotation between the links, thus improving rotation of the links as they are bent and unbent as taught by Takeuchi (column 7, lines 49-60).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6, 7, and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on (571) 272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634